715 N.W.2d 895 (2006)
475 Mich. 889
Cheryl SALOKA, Plaintiff-Appellant,
v.
SHELBY NURSING CENTER JOINT VENTURE, a/k/a Pinehurst East, Inc., a/k/a Beaumont Nursing Home, Crystal Reick, Victoria Cicone, Premiere Healthcare Management, Inc., and Renee December, Defendants-Appellees.
Docket No. 130769. COA No. 255954.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the December 6, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.